 LOCAL 445, ELECTRICALWORKERS183Local445, International Union of Electrical, RadioandMachineWorkers, AFL-CIOandSperrySystems Management Division,SperryRand Cor-poration.Case 29-CB-1019March 5, 1973DECISION AND ORDEROn July 12, 1972, Administrative Law Judge 1 PaulBisgyer issued the attached Decision in this proceed-ing.Thereafter, the General Counsel and Respon-dent filed exceptions and supporting briefs. TheRespondent filed a brief in support of the Decision.On September 11, 1972, oral argument was heard.The Board has considered the record and theattached Decision in light of the exceptions, briefs,and oral argument and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge to the extent consistent herewith andto adopt his recommended Order.RespondentUnion is the exclusive bargainingrepresentative in a unit of technical employees in themetropolitan area of New York City employed bySperry Systems Management Division, Sperry RandCorporation (hereinafter called the Company).Article I of the collective-bargaining agreement ineffect at all times relevant hereto reads as follows:This Agreement shall apply to all plants nowoperated by the Employer, its successors orassigns,wherever situated. In the event anynonsupervisory (except engineers) employeeswithin the IUE bargaining units of the Companyare transferred to a location other than a plantnow operated by the Company, any additionalpersonnel hired at such location to work withsuch transferred employees in bargaining unitjobs, as hereinafter described, shall be covered bythe terms of this Agreement.In the spring of 1970, while this agreement was ineffect, the Company commenced operations in a newfacility inVallejo,California,where it employed,among others, three individuals who performed thesame type of drafting work as that done by technicalemployees in the New York bargaining unit. Notechnical employee in the contract unit, however,was transferred to the Vallejo facility. The Unionbecame aware that drafting work was being per-formed at Vallejo and from its own investigationconcluded that certain employees at Vallejo wereclassified under different job titles than New Yorkdraftsmen and that they were being paid lower wagerates and other economic benefits than the NewYork employees for performing essentially the samework. The Union also learned that the Company wascontemplating some further expansion of the Vallejooperation.The Respondent Union thereupon filed a grievanceunder the New York contract claiming a violation ofthe above-quoted article I. The Company denied thegrievance on the ground that no nonsupervisoryemployeeswithin the New York unit had beentransferred to Vallejo and thus asserted that theclause had no application to the Vallejo facility. Thegrievance was subsequently submitted to arbitration.The arbitrator held that there was insufficientevidence to warrant a finding that the Vallejo facilitywas an accretion to the New York unit and that itwas thus improper to direct the Company to applythe New York contract to the technical personnel atVallejo,since such a ruling would require theCompany to commit an unfair labor practice. On theother hand, he concluded that it was his obligation torequire compliance with article I of the New Yorkcontract "to the extent that it would be legal to applythe contract terms agreed upon by the parties." Hetherefore held that article I should be appliedto the extent that the technical personnel per-forming drafting work at the Vallejo plant shallbe governed by the same wages and other termsof employment as set forth in the Local 445Agreement (but excluding any union shop orrepresentation clauses), retroactive to June 5,1970.Thereafter, Respondent attempted to secure com-pliance with the award, explaining that under its viewof the award, the Company was not precluded fromgranting Vallejo employees better wages or terms ofemployment than those applicable in the New Yorkunit,but that it would object to the Company'spaying employees in Vallejo lower rates and benefitsthan those applicable in New York. The Respondentexplained that the purpose of such union objectionswas to preserve job opportunities in the New Yorkunit and to discourage the hiring of new employeesat lower rates in Vallejo to perform the same type ofwork being done in New York.At about this same time, Respondent attempted toorganize the clerical and drafting employees. Theattempt failed when a majority of the Vallejoemployees voted against union representation in anNLRB election. At various times, the Union de-manded that certain specific action should be takenin compliance with the Respondent's understandingof the arbitration award, including requesting that aVallejo technician be reimbursed for certain tuitionexpenses in the manner specified by the New Yorkcontract, that certain Vallejo employees be reclassi-IThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972202 NLRB No. 18 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDfied-to conform to the NewYorkcontract classifica-tions and their pay scales be adjusted accordingly,and that certain employees laid off at Vallejo berecalled(Respondent asserting that they had beenimproperly laid off under the contract).Certain otherrequestwere also made which,in general, wouldhave requiredtheCompanyto conformVallejowages, severance,vacation,sick pay, pension con-tributions,overtime payments,and the like, to theNew Yorkagreement's terms. Respondent ultimatelyfileda comprehensive grievance relating to thesematters and requested arbitration when the grievancewas denied.The Companydenied all of the demands andgrievances of the Union relating to the Vallejoemployees and also filed a legal proceeding in theNew York courtsprotesting the arbitration awardand seeking to have it modified.Itmet with at leastinitial success in this proceeding,in that the trialcourt held that the arbitrator had both exceeded thescope of his authority and had directed a remedywhich would cause the Company to violate theNational Labor RelationsAct.Thetrialcourt'sdecision is now on appeal and any decision of theappellate court has been stayed pending the outcomeof the instant proceeding before this Board.Meanwhile,Respondent has continued to pursueitsdemands that theCompany complywith thearbitration award and also filed the grievance abovementioned which it has sought to arbitrate. TheCompanyhas denied all of Respondent's requestsand grievances arising out of the arbitration awardand has filed the charge herein,claiming thatRespondent'sdemands with respect toVallejoemployees violated Section 8(b)(3) of our Act.General Counsel asserts that the Union's attemptsto secure compliance with the arbitration award,including its filing of grievances relating toVallejoemployees,violateSection8(b)(3)of the Act.General Counsel further contends that the Respon-dent'spersistent demands that the Company honorthe award and the Respondent's submission of theCompany's noncompliance to the contractual griev-ance arbitration procedures constituted attempts tosecure recognition and to bargain as the exclusiverepresentativeof the Vallejo technicians in anenlarged inappropriateunit resulting from theadditionof those employees to the previouslycertified contract unit.General Counsel has notspecifically attackedthe validityof the arbitrationaward butthe Companyargues that the award itselfis in irreconcilable conflict withour Act.In supportof their position,both the General Counsel and theCompany rely principallyonSmith SteelWorkersDirectly Affiliated LaborUnion 19806, AFL-CIO(A.O. Smith Corporation),174 NLRB235,enfd.impartsub nom. Smith Steel Workers v. A. 0. Smith, 420F.2d 1 (C.A. 7).Respondent contends that its actions were notintended to achieve unlawful recognition, but ratherwere taken in furtherance of Respondent's legitimateinterests to preserve job opportunities for New Yorkemployees by preventing the Company from estab-lishing plants with inferior terms and conditions ofemployment to which drafting work could bediverted from New York.The Administrative Law Judge recommended thatthe complaint be dismissed, finding that the chargeof unlawful refusal to bargain was unsubstantiatedby the evidence. He held that Respondent hadmerely pursued peaceful and orderly means topreventwhat it reasonably regarded as companyaction which could result in a diversion of unit workfrom a New York plant to the lower paying Vallejofacility.He found Respondent's interests in suchmatters legitimate in that it related to the preserva-tionofunitwork.He further found that thearbitration award was not repugnant to the policiesof the Act in that it neither required nor permittedthe Company to recognize Respondent in the Vallejounit and required the Company only to do what itlegallycoulddo-i.e.,extend to unrepresentedemployees the same wage rates and other benefitswhich a labor organization had obtained for theemployees it represented.He distinguished theSmith SteelWorkerscase,noting that in that case the Union had openlyinsisted on recognition rights in a unit in which thisBoard had found that another labor organizationhad recognition rights. Since he did not here find anyrecognitional objectives in the Union's action, hefound theSmithcase inapplicable.We agree with the result reached by the Adminis-trative Law Judge, essentially for the reasons statedin his opinion. We note particularly that Respondenttook no action here which we would regard asnecessarily disruptive of the bargaining relationshipin the New York unit. This is not a case in whichnegotiations in the New York unit were impeded byeither insistence during New York negotiations to thepoint of impasse that the Company take actionrelating toVallejo employees nor by taking ofeconomic action in support of any such demands.Nor are we willing to construe an arbitration awardwhich, by its specific terms, refuses to confer anyrepresentational rights with respect to Vallejo em-ployees upon Respondent as having a contrarymeaning or necessary implication.We do not passupon whether that award was a correct interpretationof the parties' New York agreement nor do we passupon the issue of whether the award may haveexceeded the scope of the issues submitted to him. LOCAL 445, ELECTRICALWORKERS185We must, however, assume, unless and until a courtof last resort should decide to the contrary, that thearbitrator was correct in finding, in essence, that theNew York agreement constituted a voluntary agree-ment between the parties that employees may not beengaged by the Company at non-New York locationsto perform the same duties as those performed byNew York employees at lesser pay rates and othereconomic benefits.We cannot say that such avoluntary agreement either contravenes basic statu-tory policy nor that it necessarily confers representa-tional rights for non-New York employees uponRespondent. If such an agreement is lawful and thearbitrator is correct in holding that the parties haveso agreed, we can perceive no violation of Section8(b)(3) in the Union's attempts to secure compliancewith such an agreement through peaceful and orderlymeans.Certain of the Union's actions, including particu-larly its demands with respect to the layoff of threeemployees at the Vallejo facility, may well appear atfirstglance at least to have representational over-tones.2We are unwilling to say that the Union'sattempt to discuss, or to have arbitrated, the issue ofwhether its objections to the layoff relate to econom-ic benefits or are representational, and thus preclud-ed from coverage by the award, rises to the level of aviolation of Section 8(b)(3). Here again we note thatthere is no evidence that the Union's attempt toresolve the application of the award to Respondent'sclaims as to the layoff through peaceful and orderlymeans would have disrupted the ongoing bargainingrelationship in the New York unit. Nor was anyeconomic action taken or threatened in support ofthis union demand which might have had an adverseeffect upon the New York bargaining relationship. Infact, it would seem that any contrary ruling by thisBoard would improperly interfere with Respondent'sright to seek an orderly and peaceful determinationof its contractual rights.Accordingly, in agreement with the AdministrativeLaw Judge, we will dismiss the complaint in itsentirety.MEMBERS KENNEDY AND PENELLO, dissenting:Unlike our colleagues, we find that Respondentviolated Section 8(b)(3) of the Act by using thecollective-bargaining process established for a unit ofNew York employees to determine the wages, hours,and working conditions of employees in California,whom it concedely did not represent.The Respondent here claimed that its bargainingposition on the application of the New York contractwas justified because (1) an arbitrator determinedthat all terms of the New York contract, excludingthe union shop and other representational terms,should be applied to the California employees; and(2) its objective was to preserve work opportunitiesfor the employees in New York. We find no merit inthese defenses for the following reasons.The arbitrator's award was repugnant to thepurposes and policies of the Act3 because it wascontrary to established Board and court decisions.`According to well-recognized Board principles, acontract cannot lawfully be applied to employeesoutside the established unit unless they constitute anaccretion to that unit.5 The award here fails toaccord with that principle, even though the unionshop and other recognitional terms were excised. InInternationalLadies'GarmentWorkers'Union,AFL-CIO [Bernhard-AltmannTexasCorp.]v.N.L.R.B.,6the Supreme Court held that a contractthatresulted from bargaining with a minorityrepresentative was completely void and could not beapplied even as a members-only contract. Anemployer cannot bargain collectively with a nonrep-resentativeunion as though it were an exclusiverepresentative. The effect of this award is to requirethe Company to bargain collectively with the Unionconcerning the wages, hours, and working conditionsof the California employees and to allow theRespondent to administer the application of thecontract on behalf of the California employees. Inshort, it requires the Company to deal with theRespondent as though it were the exclusive repre-sentative of these employees, even though it does notrequire formal recognition. This result seriouslyinfringes on the Section 7 rights of the Californiaemployees and is contrary to the purposes andpolicies of the Act.The Respondent's contention that its objective wasto preserve job opportunities for the New Yorkemployees is not established by the evidence. Theevidence shows that no work was diverted from NewYork to California. The Respondent's demands werenot limited to those economic features of thecontractwhich are reasonably related to a workpreservation objective. In this regard we note, thatthe second grievance filed by Respondent reads asfollows:The Employer has violated Article I of theAgreement as ruled upon by the ArbitratorBenjamin Roberts.2We do not deem it necessary to reach the question of whether or not4Radio Television Technical School, Inc 1/a Ryder TechnicalInstitute,199the Administrative Law Judge was correctin discountingthe arguablyNLRB No 85representational nature of this demand as being merelyan attempt to win5SuperMarkets General Corporation d/b/a Shop-Rite,170 NLRB 446employee support in the Vallejoelection6 366 U S 7313CfSpielberg Manufacturing Company,112 NLRB 1080 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union demands that the Employer complywith the arbitrator's award, recall the draftingpersonnel laid off at Vallejo, California and makethem whole.?This second grievance was patently unrelated to anywork preservation objective with respect to the NewYork unit. It is only relevant to establish conclusivelythat the work preservation argument was a smoke-screen to conceal the Respondent's true objective-recognition.Although we are persuaded that the objective ofthe Respondent's demands was to secure recognition,we would find a violation of Section 8(b)(3) even ifthe Respondent's sole objective was work preserva-tion.Motivation is not controlling because the rightssought to be exercised are representational in natureand reserved for the exclusive representative of theCalifornia employees, when and if such a representa-tive is selected.Absent the status of exclusiverepresentative of these employees, the Respondenthas no right to participate in the determination oftheir wages, hours, and working conditions. The factthat these employees have chosen not to be repre-sented by the Respondent makes it clear that theEmployer could not lawfully bargain with theRespondent about their wages, hours, and otherterms and conditions of employment. Even thoughan employer may voluntarily accord unrepresentedemployees the same benefits as represented employ-ees, an employer may not bind itself to do so byagreement with a union.8In essence, the Respondent insistently used itscollective-bargaining status as the representative oftheNew York unit employees to make demandswhich the Company could honor without violatingSection 8(a)(2) of the Act. Unlike our colleagues, wewill not presume that these demands had no impacton the bargaining relationship established for theNew York unit simply because there was no extrinsicevidence of damage. Insisting on unlawful demandsforagreement through collective bargaining isinherently destructive of that process. Such an abuseof the collective-bargaining process is wholly incon-sistent with the obligations imposed upon unions bySection 8(b)(3). The Board so recognized inSmithSteelWorkers,9a case we view as indistinguishablefrom that before us here. InSmith Steel Workers,theBoard found that a union's insistent demands for theapplication of a contract to employees previouslydetermined by the Board to be outside the unitviolated Section 8(b)(3). Here, some of Respondent'sdemands followed the Board's certification of theresultsof an election in California, in which theBoard determined that those employees composed aseparate appropriate unit and chose not to berepresented by Respondent. Plainly, therefore, theRespondent, in pressing its demands thereafter, wasacting in direct contradiction of a Board determina-tion.The fact that no other union was involved inthis case cannot serve as a distinction. Section 7guarantees employees the right to refrain from unionrepresentation.This right should be given no lessweight than the corresponding right to select unionrepresentation.For all these reasons, we cannotescape the conclusion that Respondent violated-Section 8(b)(3) as alleged.IG C Exh 13.8Cf,United Mine Workers ofAmerica v Pennington,381 U S 657,DollyMadison Industries, Inc, Richmond Dairy Division,182 NLRB 10379 174 NLRB 235, enfd. as modified 420 F 2d I (C A 7, 1969).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAULBISGYER,Trial Examiner: This proceeding, with allparties represented,was heard on March 6, 1972, inBrooklyn,New York, on the complaint of the GeneralCounsel issued on December 27, 1971,i and the answer ofLocal 445, International Union of Electrical, Radio andMachine Workers, AFL-CIO, herein called the Respon-dent or Union. The issue litigated is whether the Respon-dent, in violation of Section 8(b)(3) of the National LaborRelations Act, as amended,2 refused to bargain collectivelywith Sperry Systems Management Division, Sperry RandCorporation, herein called the Company, in an appropriateunit by insisting that the Company honor an arbitrationaward and apply their bargaining contract covering thetechnical employees at the Company's Metropolitan NewYork City plants, except for the union shop and represen-tation provisions,to certainunrepresented technical em-ployees at the Company's Vallejo, California, facility. Atthe close of the hearing, the General Counsel and theRespondentmade a short oral presentation of theirpositions. Thereafter, all the parties filed briefs.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANYThe Company, a Delaware corporation with its principaloffice and place of business in Great Neck, New York,operates plants in different States in the United Stateswhere it is engaged, for national defense and civilianpurposes, in the research, development, manufacture, sales,distribution,and servicing of electronic systems andinstruments, navigation devices, and related products. InIThe complaint is based on original and amended charges filed onAugust 2 and 26, 1971, respectively, copies of which were duly served on theRespondent by registered mail on the respective filing dates.2Sec. 8(b)(3) makesit an unfairlabor practice for a labor organization orits agents "to refuse to bargain collectively with an employer, provided it isthe representative of his employees" designated by a majonty of them in anappropriate unit LOCAL 445, ELECTRICALWORKERS187the regular course of its business, the Company annuallypurchases goods and materials valued in excess of $1million which are shipped in interstate commerce directlyto its various facilities. It also annually ships from theseplants finished products valued in excess of $1 milliondirectly to destinations in States outside the place ofmanufacture.Itisadmitted, and I find, that the Company is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.If.THELABOR ORGANIZATION INVOLVEDThere is no question, and I find, that the Respondent is alabor organization within the meaning of Section 2(5) ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.IntroductionIn essence,theRespondent is charged with unlawfullyrefusing to bargainwith the Companybecause, inaccordance with an arbitrator's award,it insisted that theCompanyextend the wages, benefits, and other nonrecog-nitional provisions of their contract covering a Metropoli-tan New York Citytechnical unit to certain unrepresentedtechnical employeesin Vallejo,California, who performedthe same type of work doneby draftingemployees in thecontract unit.As will bedetailed below,the Respondent'salleged unlawful conduct consisted of oral and writtendemands, both general and specific in nature, madesubsequent to the arbitration award,culminating in thefiling of a new grievance and the institution of a secondarbitration proceeding.It isthe theoryof the complaintthat the Respondent, by its actions,was actually seeking toadd the Vallejo employees in question to the contract unitand thereby to bargain for them in an inappropriate unit inviolation of Section8(b)(3) of the Act.B.The Evidence1.Bargaining history; the Vallejo, California,operation; the filing of a grievanceSince its certification on June 6, 1962, the Respondenthas been the exclusive bargaining representative of theCompany's employees in a so-called Metropolitan NewYork City technical unit,3 pursuant to successive agree-ments. The last agreement became effective on June 5,1970, for a period expiring on August 15, 1973. Involved inthe events discussed below is article I of the currentagreement4 which provides:ThisAgreement shall apply to all plants nowoperated by the Employer, its successors or assigns,wherever situated. In the event any nonsupervisory(except engineers) employees within the IUE bargain-ing units of the Company are transferred to a locationother than a plant now operated by the Company, anyadditional personnel hired at such location to workwith such transferred employees in bargaining unitjobs, as hereinafter described, shall be covered by theterms of this Agreement.In the spring of 1970, the Company commencedoperations in a new facility in Vallejo, California, where itemployed, among others, three individuals who performedthe same type of drafting work as that done by technicalemployees at the Company's Great Neck plants belongingto the Metropolitan New York City unit. However, notechnical employee in the contract unit was transferred tothe Vallejo facility so that concededly no rights accrued tothe Respondent by reason of the second sentence of article1.5 In early fall, the Union became aware that draftingwork was being performed at the Vallejo facility. Uponinvestigating the matter, the Union learned that the threeemployees were not given conventional draftsman titlesbut that one was classified senior technical assistant andthe other two were classified as technical assistants. It wasfurther ascertained that these technicians were paid lessthandraftsmen in comparable classifications in theMetropolitan New York City technical unit; that they werenot receiving the same wages and other economic benefits;and that the Company was contemplating an expansion ofthe Vallejo operation.Fearing that this situation could have an adverse impacton the draftsmen's job opportunities at the Great Neckplants, the Respondent on November 27, 1970, filed withthe Company a grievance (No. 14-70) pursuant to theterms of the parties' current agreement .6 The grievancecharged thatThe Company has violated Article I of the LaborAgreement by its failure to apply the Agreement to the3Case 2-RM-l 199 At that time and until 1967 the employer was knownas Sperry Gyroscope Company, Division of Sperry Rand Corporation in1967, the operation became a function of Sperry Systems ManagementDivision,Sperry Rand Corporation Specifically, the certified unit consistsof-All draftsmen,engineering aides,industrial illustrators,materials labassistantsI and ii, materials test coordinators, parts catalog writers Iand II,senior draftsmen,senior draftsmen trainees,senior industrialillustrators, technical illustrators,1,11,111andIV,developmenttechniciansand engineering writers I and11employed at theCompany's plants in metropolitan New York City including Nassauand Suffolk Counties, on temporaryassignmentswherever locatedfrom said plants, and on temporary or permanent assignments fromsaid plants to customer or vendor installations,wherever located,exclusiveofallguards,watchmen,professionalemployees andsupervisors as defined in the Act and all other employees not employedin the included classificationsThe certificationwas issued in the name of Engineers Association,International Union of Electrical, Radio and Machine Workers, Local 445,AFL-CIO4This provision first appearedin the parties'contract executed in June1964 and was continued in their subsequent contractsMoreover, thisprovision has similarly been incorporated in almost identical language inthe Company's contracts with sister locals of the Respondent covering otherbargaining units5The Company, however, assigned from the Great Neck plant to theVallejo facility several engineers who were represented by the EngineersUnion, a sister local of the Respondent, under a separate contract whichcontained substantially the same article I As a result, the Company, inaccordance with that provision, recognized the Engineers Union as thebargaining representative of the assigned and newly hired engineers atVallejo and applied the terms of their New York contract to all of theseemployees6Art 26 provides for a formal two-step grievance procedure culminatinginbinding arbitration for the settlement of "[a III disputes, differences, orgrievances that may arise between the Union and the Employer, or betweenthe Employer and the Union 188DECISIONSOF NATIONALLABOR RELATIONS BOARDtechnical personnel doing drafting work at Vallejo,California. The Union demands that the Agreement beapplied to them and that they be made whole.Thereafter,severalmeetingswere held between theRespondent and the Company at which the Company, indisagreement with the Union, took the position that articleIwas inapplicable to the Vallejo technicians apparently forthe reason that no Metropolitan New York City technicalunitemployees had been transferred to that facility.Accordingly,onDecember 11, 1970, the Companyformally denied the grievance.2.Thearbitration proceeding and awardUpon receipt of the Company's rejection of its grievance,theRespondent promptly proceeded to arbitration inconformity with contractual procedures.? On February 22,1971,8 a hearing was held before Arbitrator Benjamin C.Roberts.The specific question presented to him was"[w]hether the technical personnel performing draftingwork at Vallejo, California, are under the coverage of thecollective bargaining agreement with Local 445." On April19, the arbitrator issued a 22-page opinion and award inwhich he discussed the genesis of the first sentence inarticle 1 quoted above,9 which concededly is the only parthere relevant; the bargaining history; Board law respectingthe accretion of new plants to established bargaining units;and the many contentions advanced by the parties. Thearbitrator interpreted article I as requiring the applicationof the current contract to the Vallejo facility as it was aplant in operation on June 5, 1970, the effective date of thecontract.However, he determined that, since there wasinsufficient evidence to warrant a finding that Vallejo wasan accretion to the Metropolitan New York City technicalunit within the meaning of Board decisions, it would bebeyond his duty and responsibilities to direct the Companyto apply the entire contract to the technical personnel whoperformed drafting work at the Vallejo plant and therebyrequire the Company to commit an unfair labor practice.On the other hand, he concluded that it was hisobligation . . . to require compliance to the extent thatitwould be legal to apply the contract terms agreedupon by the parties, and particularly since there is suchidentity in the work being done in Vallejo and at .. .[the Great Neck plants]. Consequently, as the alterna-tive to the enforcement of the Agreement in whole, theCompany should be required to enforce Article I to theextent that the technical personnel performing draftingwork at the Vallejo plant shall be governed by the samewages and other terms of employment as set forth inthe Local 445 Agreement (but excluding any Unionshop or representation clauses), retroactive to June 5,1970.Accordingly, the arbitrator issued the following7Insofaras pertinent, art 26(F), entitled "Arbitration," reads, asfollowsIalldisputes, differences and grievances which may arise out ofthisAgreement including claims arising out of breaches or threatenedbreaches or violations or threatened violations of this Agreement andwhich shall not have been satisfactorily settled within two weeksfollowing the procedure herein set forth shall, at the request of eitherparty, be promptly submitted to arbitration Arbitration shall be theAWARDAs a matter of law, the technical personnel performingdraftingwork at the Company's plant at Vallejo,California, are not under the coverage of the collective-bargaining agreement with Local 445. However, theyshallbe governed by the wages and other terms ofemployment contained in the Local 445 Agreement(excluding the Union Shop and other representationclauses) and retroactive to June 5, 1970.3.The Respondent's unsuccessful efforts to securecompliance with the award; its institution offurther grievance and arbitration proceedingsOn May 3, the Respondent's president, Henry Zylla,notified the Company that the Union expected it to applythe arbitrator's award to all of its plants in existence onJune 5, 1970. On May 5, the Company's labor relationssupervisor, Joseph Schmidt, simply responded that theaward, by itsterms,applied only to the Vallejo plant. Inthe ensuing weeks,Zylla hadseveralmeetingswith GusKolmel, the Company's labor relations manager, andSchmidt in an effort to secure compliance with the award.As indicated above, this required that the wages and otherterms and conditions of employment of the Vallejotechnicians engaged in drafting work at least be equalizedwith those prescribed in the New York contract fordrafting employees and prevailing in the Great Neckplants.The Company was also informed that the award,however, did not preclude the Vallejo employees fromseeking or being given better terms of employment. In onesuchmeetingwithKolmel,Zylla explained that, inrequesting the Company to implement the award, theUnion was not undertaking to represent the Vallejotechnicians but rather was acting on behalf of the GreatNeck draftsmen covered by the New York contract. Hetestified, in effect, that the underlying motivation for theUnion's actions was to preserve job opportunities in theGreat Neck plants and to discourage the hiring of newemployees in Vallejo to perform the same type of workbeing done in Great Neck. On this occasion, Zylla alsorequested reimbursement of tuition expenses incurred by aVallejo technician (Judith Eskew), as required by the NewYork contract and the award.iO Kolmel stated that hewould look into the matter and asked Zylla to send him thereceipts.On May 27, Zylla wrote Kolmel a letter in which heenclosed the previously requested receipts of tuitionexpenses. In addition, the letter reminded Kolmel that[on] a number of occasions the union has attemptedto resolve the differences which exist as a result of thearbitrator's award in Grievance No. 14-70. We areparticularlydisturbedby the company's delay incarrying out the arbitrator's decision. As I pointed outsole and exclusive remedy available to the parties heretoThedecision of the arbitrator shall be final and binding upon all parties andshall be complied with promptly8Unless otherwise indicated, all dates refer to 19719 1 e , "This Agreement shall apply to all plants now operated by theEmployer,-wherever situated "10According to Zylla's undisputed testimony, unrepresented employeesalso enjoyed this benefit where the courses related to their work LOCAL 445, ELECTRICALWORKERS189at one of our meetings, the union position is that allthree of the drafting people in California should havebeen properly classified as design draftsmen. Theirback pay should be based on that classification.Inour opinion the company should prepare aseparate itemized accounting for each of the threepeople involved in this arbitration. This accountingshould be forwarded to the union as soon as possible sothat we may review it and determine whether or not thecompany has fully complied with the arbitrator'saward.On or about July 26, the subject of the arbitration awardfortuitouslycame up during the course of a union-managementmeetingwhichwas called to considerunrelated problems. At one point, the Company's directorof industrial relations, Gerald Weiner, remarked to Zyllathat the Vallejo technical employees had "quite a deal;these people can't get less, according-[to the Union], butthey can get more. That's a great deal." Zylla agreed thatthat was the effect of the award.Failing to persuade the Company to comply with thearbitrator's award, the Respondent on July 26 filed withthe Company another grievance, alleging as follows:The Employer has violated Article I of the Agree-ment as ruled upon by Arbitrator Benjamin Roberts.The Union demands that the Employer comply withthe arbitrator's award, recall the drafting personnel laidoff at Vallejo, California, and make them whole.The Company responded by filing on August 2 the unfairlabor practice charge which initiated the present proceed-ings,Thereafter, pursuant to prior arrangement, Zylla andRuss Mantione, the chairman of the Respondent's griev-ance committee, conferred with Labor Relations Supervi-sor Schmidt on August 11 concerning the above grievance.In the 10 minutes or so that the meeting lasted, Zyllacomplained that the Company was not honoring theaward, as their New York contract obligated it to do, byapplying that contract to the Vallejo technical employeeshere involved.He then proceeded to list the Union'sdemands, compliance with which he regarded was requiredby the award. These related to wages; severance, vacationand sick pay; pension contributions; tuition refund;overtime payments; the participation in a merit kitty; therecall of employees improperly laid off with backpay; thereimbursement for medical expenses incurred by suchindividuals; and the reclassification of drafting employeeswrongly classified. In addition, Zylla asked for a fullaccounting to determine whether the Vallejo employeesreceived the benefits they were entitled to. The meetingclosed with Zylla's request for an answer to the grievancewithin the time prescribed in the contract. There is aconflict in testimony given by Schmidt and Zylla as to11 It appears that at this time two technical employees whose job entaileddrafting work were allegedly in layoff status12The Respondent filed timely objections, alleging the discriminatorydischarge of two draftsmen and an engineering clerk and other misconductThe allegations also became the subject of an unfair labor practice chargefiledby the Respondent on August 16 (Case 20-CA-6958)(G C 12)whether at this meeting Zylla expressly disavowed that theUnion claimed to represent the Vallejo drafting employees.As Schmidt conceded that Zylla had made such astatement on another occasion, I find it unnecessary toresolve this conflict.By letter dated August 25, Schmidt rejected the griev-ance. Referring to the Company's application to the StateSupreme Court to modify the award, discussed below, andto its previously filed unfair labor practice charge, the letterstated that compliance with the Union's grievance requests"would be unlawful under ... [the] Act" and that theCompany accordingly "decline[d] to follow the courserequested by [its] grievance." On August 27, the Unionresponded that it would not accept the Company's answerand proposed arbitration, as provided for in the contract,to resolve the compliance problem, listing the names ofthree individuals from which to select an arbitrator. Inreply, Schmidt wrote to the Respondent that it appeared tobe... pointless to present questions to anotherarbitrator which have not only already been arbitratedbut are currently pending before both the New Yorkcourt and the Board. However, subject to our right toargue the non-arbitrability of this claim before thearbitrator,we are, pursuant to our obligations underthe contract, by this letter indicating our rejection of-the names suggested and submitting in place of themthe three arbitrators named below. We would point out,in doing so, that we consider this request to arbitrate initself to be further evidence supporting the charge nowpending before the Board.Thereafter, the Respondent and the Company agreed uponan arbitrator and a hearing was scheduled for November23.However, by mutual agreement of the parties, thehearing was indefinitely postponed.4.The representation proceeding; the State courtsuit to modify the awardOn May 10, a few weeks after the Roberts arbitrationaward was rendered, the Respondent filed a representationpetition with the Board's Region 20 in San Francisco (Case20-RC-10035), requesting an election in a residual unit ofdraftsmen[[ and clerical employees at the Vallejo facility.Pursuant to the Regional Director's Decision and Direc-tion of Election, issued on July 8, an election was held onAugust 5 which the Respondent lost by a vote of 2 to 0with one ballot being challenged.12During the pendency of the representation proceeding,the Company filed on July 20 a petition in the New YorkSupreme Court, New York County, to modify the Robertsaward by vacating the second sentence which directed theCompany to apply to the Vallejo drafting employees "thewages and other terms of employment contained in the[New York agreement ]-(excluding the Union shop andFollowing investigation,the RegionalDirector, onSeptember14, dismissedthe charge On appeal, thedismissal was sustainedby the General CounselThereafter, on December 16, theRegionalDirector overruled the objectionsin the representationproceeding and issued a Certification of Results ofElection 190DECISIONSOF NATIONALLABOR RELATIONS BOARDother representation clauses) and retroactive to June 5,1970." 13 In support of its petition, the Company arguedthat this part of the award was not based on any issuesubmitted to the arbitrator and, secondly, that it was inexcess of the arbitrator's power because it directed actionwhich would put the Company in violation of the Act. TheRespondent answered the petition, requesting confirmationof the award in all respects. On November 2, the Statecourt handed down its decision, granting the Company'spetition on both grounds urged by the Company. Accord-ingly, on December 2, the court entered judgment, strikingthe second sentence from the award and denying theRespondent's cross-motion to confirm the award withoutmodification.An appeal was thereafter taken to theAppellate Division of the Supreme Court where the matterisnow pending until the final disposition of the unfairlabor practice charge by the Board.14C.Concluding FindingsAlthough deliberately refraining from attacking thevalidity of the arbitration award, the General Counselcontends that the Respondent's persistent demands thattheCompany honor the award and apply their currentNew York contract to the three technical employees whoperformed drafting work at the Vallejo, California, plant ina manner exceeding the requirements of the award, and theRespondent's submission of the Company's noncompli-ance to the contractual grievance-arbitration proceduresconstituted attempts to secure recognition and to bargainas the exclusive representative of the Vallejo technicians inan enlarged inappropriate unit resulting from the additionof those employees to the previously certified, contractunit Such conduct, the General Counsel urges, amounts toa refusal to bargain in an appropriate unit in violation ofSection 8(b)(3) of the Act. The Company reaches the sameconclusion except that, in sharp disagreement with theGeneral Counsel, it argues that the award itself is inirreconciliable conflict with the Act and that therefore theRespondent's efforts to secure compliance were in breachof its statutory bargaining obligation, even though itsdemands were sanctioned by the award. In support of theirpositions, both the General Counsel and the Company relyprincipally onSmith Steel Workers,15to be later discussed.Denying that its efforts to enforce the award violated itsbargaining duty, the Respondent maintains that the awarddoes not contravene the Act and is therefore entitled todeference by the Board. Moreover, it argues that its actionswere not intended to achieve unlawful recognition as thebargaining representative of the Vallejo technical employ-ees but rather were taken in furtherance of the Respon-13TheSperry Division of the Sperry Rand Corporation v Local 445,InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO,Index No 15910/71 Not challenged was the validity of the first sentence ofthe award which stated that, "[a ]s a matter of law, the technical personnelperforming drafting work at the Company's plant at Vallejo, California. arenot under the coverage of the collective bargaining agreement with Local445 "14 It appears from the Company's brief that the appellate division soruled on the Respondent's motion on March 23, 1972, following the hearingin the present case15Smith Steel Workers (A 0 Smith),174 NLRB 235, enfd in partsubnom Smith Steel Workers v A 0 Smith,420 F 2d I (C A 7)dent's legitimate interests to preserve job opportunities fortheGreat Neck drafting employees covered by the NewYork contract by preventing the Company from establish-ing plants with inferior terms and conditions of employ-ment to which drafting work could be diverted. Asevidence of its lawful motivation, the Respondent assertsthat nothing in the award or its conduct precludes theVallejo technical employees from seeking, or the Respon-dent from granting them, more favorable working condi-tions.On the basis of the record before me, I find the charge ofunlawful refusal to bargain unsubstantiated bythe evidence.As related above, the Respondent initially invoked thegrievance-arbitration procedures prescribed in the parties'New York collective-bargaining agreement to enforce aclaimed contractual right to bring certain Vallejo technicalemployeeswho performed drafting work under thecontract'scoverage.Following hearing, the arbitratorissued his award, finding that Board law precluded himfrom treating those employees as an accretion to thecertified contract unit, as the contract literally provided,and that consequently they were not covered therein.However, the arbitrator, after carefully considering theevidence and arguments advanced by the parties, neverthe-less sustained the Respondent's right to have the contractu-alwages and other terms of employment, excluding theunionshop and otherrepresentation clauses,applied tothose employees, retroactively to June 5, 1970, the effectivedate of the contract. In so ruling, the arbitrator expresslydenied the Respondent the status of bargaining agent oftheVallejo technical employees which would normallyresult from a plant accretion finding. When the Companyadamantly declined to comply with the award, theRespondent again filed a grievance with the Company andinvoked arbitration which, by consent of the parties, neverreached hearing.Certainly, theRespondent cannot be criticized forresorting to the arbitral process the parties themselves hadagreed upon in their contract as the "sole and exclusiveremedy" for the resolution of "all [unsettled] disputes,differences and grievances which may apse out of thisAgreement including claims arising out of breaches orthreatened breaches or violations or threatened violationsof this Agreement...." 16 Arbitration, in the authoritativeview, well serves the national labor policy of encouragingthe practice and procedure of collective bargaining ofwhich arbitration is a vital and integral part,17 and isparticularly suitable where, as here, the interpretation andapplicationof a bargaining contract are involved.18Accordingly, the Board has held that in such cases it wouldgive hospitable acceptance to an award rendered in a fairly16Art 26(F)17Collyer InsulatedWire, a Gulf and Western Systems Co,192NLRBNo 150,International Harvester Company,138 NLRB 923, enfd.sub nomRamsey v N LR B,327 F.2d 784 (C A 7). cert.denied377 US. 1003,Spielberg Manufacturing Company,112 NLRB 1080isCollyer, supra,Coppus Engineering Corporation,195 NLRB No 113,Combustion Engineering, Inc.195 NLRB No 161,Great Coastal Express,Inc,196 NLRBNo 129,Norfolk,PortsmouthWholesale Beer DistributorsAssociation,196 NLRB No 165 To be sure,the Board has the undeniableauthority to interpret contractual provisions where necessary to resolveunfair labor practice issuesN L R B v C & C Plywood Corporation,385U S 421 LOCAL 445, ELECTRICALWORKERS191conducted arbitration proceeding and withhold its process-es,unlessitis"clearly repugnant to the purposes andpolicies of the Act." 19 The critical questions then to bedetermined here are whether the Roberts award is by itsterms,"clearly repugnant" under the Act because itunlawfully confers upon the Respondent exclusive repre-sentative status over the Vallejo employees in an enlargedinappropriate unit 20 and whether the Respondent's effortsto achieve compliance with the award, in effect, amountsto an unlawful refusal to bargain within the meaning ofSection 8(b)(3) of the Act. No question is raised concerningthe arbitrator's impartiality or the fairness and regularity ofthe arbitration proceeding.As shown above, there is nothing in the arbitrationaward which directs the Company to recognize theRespondent as the exclusive representative of the Vallejotechnical employees as part of the certified contract unit.Acknowledging controlling principles regarding plantaccretions to established bargaining units, the arbitrator, ina well-reasoned opinion, specifically declined to includetheVallejo technical employees in the contract unit.21While the award provides for the application of thenonrecognitional clauses of the contract to those employ-ees, I am aware of no restriction in the Act prohibiting anemployer, not improperly motivated, from extending to hisunrepresented employees the same wage rates and otherbenefits a labor organization obtained for the employees itrepresents. Indeed, this is not an unfamiliar practicefollowed by employers to maintain good relations with hisunrepresented employees. In these circumstances, I findthat the award does not require the Company unlawfully torecognize the Respondent as the exclusive representative ofthe Vallejo technical employees as part of the contract unit,without being designated by those employees as theirbargaining agent. For this reason, there is no basis for theCompany's contention that, if it honors the award, it wouldviolate the Act under the Supreme Court's holding in theInternational Ladies' Garment Workers'case 22 This beingso, I find that the award is not "clearly repugnant to thepurposes and policies of the Act" as to justify the Board, inits discretion, to refuse to defer to it.Nor am I persuaded that the evidence establishes thatthe Respondent's efforts to enforce the award had as theiraim the Respondent's recognition as the bargaining agentof the Vallejo technical employees as part of the New Yorkcontract unit. The only evidence in the record indicatesthat the Respondent's actions were motivated by a desireto preserve job opportunities for the Great Neck draftingemployees by requiring the Company to observe,at least,19 International Harvester, supra,138 NLRB at 927.20As indicated above, theGeneralCounsel, unlikethe Company, doesnot contend,nor does the complaint allege, that the Roberts award, asdistinct from the Respondent's actions, offendsthe Act.21 In this respect,the arbitrator's award in this case differs from thatinvolved inCombustion Engineering, supra.22International Ladies' GarmentWorkers'Union,AFL-CIO v.N.L.R.B.,366 U.S. 731. It is noted that the complaint does not allege that the award ortheRespondent'sactions restrained or coerced the Vallejo technicalemployees in the exerciseof their statutoryright to select a bargainingrepresentative of their own choosing in violation of Sec.8(b)(IXA) of theAct. Cf.N.L.R.B. v. Drivers, Chauffeurs,Helpers,Local Union No. 639[CurtisBros.],362 U.S. 274,wherethe Courtheld that peaceful picketing byaminority union for immediate recognition as the employees'exclusivethe same wages and working conditions at the Vallejo plantfor technical employees doing the same type of draftingwork 23 and thereby to discourage the diversion of unitwork from the Great Neck plants to the Vallejo facilitywhere inferior conditions prevailed.Undeniably, thepreservation of unit workis a legitimateunion objective.24While one of the Respondent's demands related to therecallof two Vallejo technical employees who wereassertedly laid off improperly may perhaps suggest that theRespondent was interested in seeking recognition, it doesnot necessarily establish that the Respondent sought torepresent the Vallejo technical employees as part of theNew York contract unit, which is the very theory of boththeGeneral Counsel's and the Company's case. Such ademand is entirely consistent with the Respondent'sdetermination only to achieve reinstatement of the laid-offemployees without recognition,25 or, at most, to representthe Vallejo technical employees in a separate unit. In fact,on May 10, shortly after the rendition of the award, theRespondent filed in the Board's San Francisco region apetition for certification in a residual unit of Vallejoemployees. It was during the pendency of that proceedingthat the Respondent demanded the recall of the two laid-off employees. Probably, by thus injecting itself into thismatter, the Respondent expected to win over the employ-ees' support in the forthcoming election. Accordingly, Ifind insufficient evidence that the Respondent's actionsand demands were calculated to achieve recognition andbargaining rights as the exclusive representative of theVallejo technical employees as part of the New Yorkcontract unit. In view of this finding, the Board's holdinginSmith Steel Workers,26heavily relied on by the GeneralCounsel and the Company, is clearly inapplicable. In thatcase, a union, in defiance of a Board unit clarificationorder, insisted on continuing to represent under itscontract certain employees long considered to be includedin a certified unit it had been representing. In the unitclarification proceeding, the Board determined that thedisputed employees properly belonged in another certifiedunit represented by another labor organization. The union,however, persisted in its representational claim; unsuccess-fully attempted to file a grievance and to initiate arbitra-tion pursuant to its contract; and finally brought suit in theUnited States District Court under Section 301 of the Actto compel the company to proceed to arbitration. TheBoard held that, by refusing to abide by its unitclarification order and by insisting on continued recogni-tion for the disputed employees, the union attempted torepresentativedid not violate employeerights under Sec. 8(b)( IXA).23That thepreservationof jobopportunities was the Respondent'sobjective is shown bythe fact that there is nothing in the award or in itsdemands which precludedtheCompanyfrom unilaterally granting theVallejotechnical employees more favorable conditionsof employment.24Cf.NationalWoodwork Manufacturers Association v. N.LR.B.,386U.S. 612.25See,for example,Local 259,internationalUnion,United Automobile,Aircraft and AgriculturalImplementWorkers of America, UA W, AFL-CIO(FanelliFord Sales, Inc.),133 NLRB 1468, where the Board held thatpicketingdirectedsolely at securing the reinstatement of a dischargedemployee was not to gain recognition in violation of Sec. 8(b)(7) of the Act.26Smith Steel Workers (A.O. Smith),174 NLRB 235, enfd. in partsubnom. SmithSteelWorkers v. A.O. Smith,420 F.2d I (C.A. 7). 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargain in an inappropriate unit in violation of Section8(b)(3) of the Act.27 As shown above, this plainly is not thesituation involved in the presentcase.28In sum,Iconclude that the General Counsel failed tosustain his burden of proving that the Respondent refusedtobargainwith the Company in an appropriate unitcomposed of the Company's technical employees in theMetropolitan New York City area. Accordingly, I recom-mend dismissal of the complaintin itsentirety.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW2.The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.The Respondent has not engaged in the unfair laborpractices alleged in the complaint.RECOMMENDEDORDER29Upon the foregoing findings of fact,conclusions of law,and the entirerecord,and pursuant to Section 10(c) of theAct, as amended,It is ordered that the complaint issued herein against theRespondent,Local445, International Union of Electrical,Radio and Machine Workers,AFL-CIO, be, and it herebyis,dismissed.1.The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.27 In enforcing the Board's order, the court, however, did not rely on theunion's institution of the Sec. 301 suit, as did the Board.28 Similarly distinguishable are the other cases cited by the GeneralCounsel and the Company. Thus, for example, inDistrict 50, United MineWorkers ofAmerica (Central Soya Company, Inc.),142 NLRB 930, the Boardfound a violation of Sec. 8(bX3) of the Act where the union demanded thatthe bargaining negotiations cover employees expressly excluded from thecertified unit it represented.InInternational Longshoremen's Association,118NLRB 1481, the same violation was found where the union pressed itsdemands for bargaining on a broader basis than the unit certification.29 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the'findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions, and order,and all objections thereto shall bedeemed waived for all purposes.